 In the Matter of SIMPLICITY PATTERN COMPANY, INC., A CORPORATION,andLOCAL 92, INTERNATIONAL UNION, UNITED AUTOMOBILE WORKERSOF AMERICAIn the Matter of SIMPLICITY PATTERN COMPANY, INC., A CORPORATION,and L.W. BUTLER ICases Nos. C-472 and C-4173,respectively.Decided October 23, 1,939Pattern Manufacturingand Fashion Forecast PublicationIndustry-Compro-mise Agreement:between respondent and union,at suggestion of Regional Di-rector,towithdraw charges upon reinstatement of employees and resumptionof negotiations with union ; giveneffectin order to effectuate policies of theAct-Discrimination:charges not sustained as to two persons;charges notconsideredas to employeescovered bycompromiseagreement-Company-Dom-inated Union:no evidence;stipulationprovidingfor consent-election agreementand posting of notices;no finding asto-Complaint:dismissed.Mr. Harold A. Crane field, Mr. Charles McErlean,andMr. GeorgeJ. Batt,for the Board.Burns and Hadsell,byMr. Wilber N. BurnsandMr. Harold F.Klute,of Niles,Mich., for the respondent.Mr. George S. Keller,of Niles, Mich., for the Independent.Davidow & Davidow,byMr. Leonard B. Netzorg,of Detroit, Mich.,for the U. A. W. A.Miss Fannie M. Boyls,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn April 26, 1937, Local 92, International Union, United Automo-bileWorkers of America, herein called the U. A. W. A., filed withFrank H. Bowen, Regional Director for the Seventh Region (Detroit,Michigan) a charge, and on September 20, 1937, an amended chargealleging that Simplicity Pattern Company, Inc.,2 Niles, Michigan,herein called the respondent, had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning of1Although the style of the case, as it appeared in the complaint,did not include thename ofL.W. Butler,itwas amended at the hearing to include his name.2 Incorrectlydesignated in the charges as Simplicity Pattern Company.16 N. L. R. B., No. 34.291 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8 (1), (2), (3), and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.,On June 14, 1937, L. W. Butler filed with the Regional Director acharge alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce, within the meaning of:Section 8 (1) and (3) and Section 2 (6) and (7) of the Act. OnSeptember 25, 1937, the National Labor Relations Board, herein calledthe Board, acting pursuant to Article II, Section 37 (b), of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ordered that the two cases be consolidated for the purpose of hearing.Upon the above charges the Board, by the Regional Director, issuedits complaint, 'dated September 30, 1937, against the respondent,alleging that the respondent had engaged in and was engaging inunfair ,labor practices affecting commerce within the meaning of Sec-tion 8 (1), (2), and (3) and Section 2 (6) and (7) of the Act. Copiesof the complaint, accompanied by notices of hearing, were duly servedupon the respondent, the U. A. W. A., L. W. Butler, and IndependentAssociation of Pattern Makers, Inc., herein called the Independent,.a labor organization claiming to represent employees of the respondent.The complaint alleged in substance that the respondent had betweenMay-10, 1937, and the date of the complaint dominated and interferedWith the formation and administration of the Independent and con-tributed support to it; that the respondent had between January 6,1937, and March 3, 1937, discouraged membership in the U. A. W. A.by discharging 38 named employees,3' and in other ways discrimi-nating in regard to the hire and tenure of employment of 5 of its,employees ,4 because they joined and assisted the U. A. W. A. andengaged in concerted activities-with other employees of the respondentfor the purposes of collective bargaining and other mutual aid andprotection; and that the respondent had, by the foregoing acts, bythreatening members of the U. A. W. A. with loss of employment, bymaking disparaging remarks about the U. A. W. A., and by other actsand statements, interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.On October 10, 1937, the respondent filed an answer in which itdenied that it had engaged in or was engaging in the alleged unfairlabor practices and pleaded that the controversy concerning the dis-3 The names of these employees are : L. W. Butler,Harry Janowzyk,BessieMiner,Dorothy Burge, Olive Helmick, Ada Boxwell, Marie Jones, Virginia Jopling, Mildred Mc-Donald, Gertrude White, Betty McLaughlin, Leona Parry, Lydia Choulot, Helen Marshall,Gertrude Sweet, Rose Stone, Jane Truman, Justine Weller, Alma Sharpe, Ruth Lidke,Frieda Johnson, Evelyn Harbaugh, Mary Van Patten, Olive Pridavka, Margaret Pridavka,Laverne James, Bessie Medders, Helen Cody, Mildred Loomis, Margaret Wagner, LorraineLewis,MargaretMcMahon,Ethel Gregor,Helen McMenamin,Marie Mihills, Irene Ivins,Dorothy Geisbert,and LeonaWiller.4 The names of these employees are : L. W. Butler, Fred Meyers, Dorothy Burge, AveryStone, and Bessie Miner. SIMPLICITY PATTERN COMPANY, INCORPORATED293charges and other matters alleged in the complaint had been fullycompromised and settled at the suggestion of the Board's RegionalDirector by the reinstatement, without back pay, of all employeesnamed in the complaint except L. W. Butler, as well as a large numberof other employees who had engaged in a sit-down strike at the re-spondent's plant.On October 7, 1937, the Independent filed a petitionfor leave to intervene and requested that the hearing on the complaintbe consolidated with the hearing on a petition for investigation andcertification theretofore filed by it.It also filed a proposed answerin which it denied that the respondent had dominated or interferedwith its formation or administration or contributed support to it.Pursuant to notice, a hearing was held at Niles, Michigan, on Octo-ber 18, 19, 20, 21, and 23 and on November 8, 9, and 10, 1937, beforeThomas H. Kennedy, the Trial Examiner duly designated by theBoard.At the commencement of the hearing the Trial Examinerpermitted the Independent to intervene, denied its request for con-solidation, and ruled that its proposed answer would be considered asitsanswer to the complaint.The Board, the respondent, and the.Independent were represented by counsel and participated in.the hear-ing.witnesses, and to introduce evidence bearing upon the issues wasafforded all parties.On motion of counsel for the Board at the commencement of thehearing, the complaint was amended by striking therefrom the nameof Leona Willer and adding the names of Kate Smith, Anna Balon,Mildred Harrigan, Ezra Jones, Elsie Jones, Thomas Stratton, andone Draper, whose first name was unknown, to the list of employeesalleged in the complaint to have been discriminatorily discharged.The amendment to the complaint was predicated upon a secondamended charge filed by the U. A. W. A. on October 16, 1937. TheTrial Examiner granted:.the respondent 5 days from the date of thefiling of the amendment to the complaint within which- to file an an-swer thereto.and directed that no testimony be taken under the amend-ment to the complaint prior to the filing. of such answer.5During the course. of the hearing the Trial Examiner made a numberof rulings on motions and on objections to the admission of evidence.The Board has reviewed these rulings and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.At theclose of the hearing counsel for the respondent was granted permissionby the Trial Examiner to file a brief and counsel for the Board wasgranted permission to file a reply brief.1The parties subsequently stipulated that the original answer of the respondent shouldserve as an answer to the complaint as amended. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 28, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the respondent, theIndependent, the U. A. W. A., and L. W. Butler.He found that therespondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the Act, and recommended that the respond-ent cease and desist therefrom, that it reinstate L. W. Butler to hisformer position, and that it make whole L. W. Butler and 28 othernamed employees 6 for any loss in pay suffered by them because ofthe respondent's discrimination in regard to their hire and tenure ofemployment.He further recommended that the complaint be dis-missed as to 17 other employees 7 who, he found, had not been dis-criminatorily discharged, and that it also be dismissed in so far as italleged that the respondent had dominated and interfered with theformation and administration of the Independent and contributedsupport to it.On March 21, 1938, the respondent filed exceptions to the Inter-mediate Report and on April 16, 1938, filed a brief. Pursuant tonotice, a hearing for the purpose of oral argument was thereafterheld before the Board in Washington, D. C., on April 21, 1938.Therespondent and the U. A. W. A. appeared by counsel and participatedin the argument.The Board has considered the respondent's excep-tions to the Intermediate Report and its brief.The exceptions, savethose which we find unnecessary to consider in view of our findingsbelow, and save those which are inconsistent with our findings below,are hereby sustained.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a corporation organized under the laws of theState of New York and licensed to do business in the State of Michi-gan.It is engaged in the business of manufacturing and selling paperdress patterns for women's and children's clothing, and printing andpublishing catalogues, fashion forecasts, and other printed material,6 The names of these employees are : Harry Janowzyk,Bessie Miner,Dorothy Bulge,Laverne James, Bessie Medders, Olive Helmick, Ada Boxwell, Virginia Jopling, MildredMcDonald, Betty McLaughlin, Rose Stone, Justine Weller,' Ruth Lidke, Marry VanPatten, Ethel Gregor, Helen Cody, Margaret Wagner,Mildred Harrigan,Ezra Jones, ElsieJones,Marie Jones, Gertrude White, Lorraine Lewis, Margaret McMahon, Leona Parry,Evelyn Harbaugh, Irene Ivins, and Fred Meyers.7 The names of these employees are : Ellen Marshall, Gertrude Sweet, Alma Sharpe,Frieda Johnson,Lydia Choulot,Olivette Pridavka,Marie Mihillis,Dorothy Geishert, AnnaBalon,Thomas Stratton,Avery Stone,Jane Truman, Mildred Loomis,Helen McMenamin,Kate Smith,Robert Draper,and Margaret Pridavka. SIMPLICITY PATTERN COMPANY, INCORPORATED295illustrating and describing the patterns so manufactured and sold.Its principal publication is known as Simplicity Pattern Forecasts.It also publishes the Pictorial Fashion Guide and the Dubarry FashionGuide.It maintains its principal office and its designing departmentin New York City, and its pattern and printed material productionplant, at which the unfair labor practices are alleged to have occurred,in Niles, Michigan.The principal commodity used by the respondent in its Niles plantis paper.Most of the paper is obtained from a paper mill in Cheboy-gan, Michigan, operated by the North American Pulp & Paper Cor-poration, a wholly owned subsidiary of the respondent.All of thepulp used in the manufacture of paper at Cheboygan, however, isobtained from points outside the State of Michigan.Other com-modities used by the respondent in its manufacturing and printingare ink, glue, paste, shipping cartons, wrapping paper, twine, andbanding steel, all of which is obtained from points, outside Michigan.In volume of patterns sold, the respondent ranks among the firstin the pattern industry in the United States. It maintains branchwarehouses in New York City, Atlanta, Georgia, Dallas, Texas, andSan Francisco, California, which serve as distributing centers. Itproduces approximately 55 million patterns annually.These pat-terns are sold throughout the United States and in Great Britain.II.THE ORGANIZATIONS INVOLVEDLocal 92, International Union, United AutomobileWorkers ofAmerica, and Independent Association of Pattern Makers, Inc., arelabor organizations which admit to membership employees of therespondent.III.THE ALLEGED UNFAIR LABOR PRACTICES PRIOR TO FEBRUARY 25, 1937During the latter part of November or the first week in December1936, some of the respondent's employees in the cutting department ofthe Niles plant who were interested in forming a labor organizationapproachedHarry Janowzyk,8one of the cutters, and asked himwhether he knew anyone who could advise them about organizing.Janowzyk knew one Billingsley, who was chief steward of the UnitedAutomobile Workers of America at another plant, and volunteeredto arrange a meeting between Billingsley and the cutters who wereinterested in organizing.After agreeing to arrange the meetingJanowzyk prepared a paper for the signature of those who desiredto organize, and just before quitting time on or about December 3,8 This name was incorrectly designated in the complaint as Janowski,but was correctedby stipulationat thehearing.247383-40-vol. 16--20 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhile the cutters were idle and waiting for more work, signed thepaper and circulated it among them.He told them, "I wouldn'twant to go into something and get fired for it if I was not responsible."Eleven cutters signed the paper.The meeting with Billingsley wasarranged and held on the evening of Saturday, December 5.At noon on that day Janowzyk was laid off by MatthewO'Shaughnessy, the foreman in charge of pattern manufacturing,who told him to return 2 weeks after the termination of the Christ-mas holidays.Janowzyk returned at that time, and O'Shaughnessythen informed him that the respondent did not want him any more.The complaint alleges that Janowzyk was discharged because hejoined and assisted the U. A. W. A. and engaged in concerted activi-tieswith other employees of the respondent for the purposes of col-lective bargaining and other mutual aid and protection.Tunis D. Griffith, production manager of the respondent, testifiedthat during the early part of December it became necessary for therespondent to reduce its staff of cutters, and that in reducing its staffit decided to dispense with the services of one of the cutters and totransfer four others, its newest cutters, to the drilling department.Griffith further testified that he selected Janowzyk for discharge.because O'Shaughnessy had theretofore criticized his work and hisattitude.On the Thursday prior to Janowzyk's discharge, ' appar-ently before circulating the paper which we have above mentioned,Janowzyk had a dispute with his foreman concerning the mannerin which a pattern had been cut.At the hearing Janowzyk attemptedtominimize the seriousness of the dispute by claiming that he fre-quently had similar disputes with his foreman.That he did notactually consider the dispute as unimportant, however, is indicatedby the fact that he asked O'Shaughnessy when being laid off whetherthe dispute had anything to do with his lay-off, and by the furtherfact that in later applying for reinstatement he wrote O'Shaughnessy,"I still think you.laid me off because I got hot headed with you."While O'Shaughnessy denied to Janowzyk that he ever told Griffithabout any of the disputes, it is probable that he at least complainedtoGriffith about Janowzyk's work or attitude, as Griffith testified.O'Shaughnessy did not testify in regard to this matter.It has not been shown that the respondent knew about the papercirculated by Janowzyk on December 3 or about any union activitiesof the employees prior to the time Janowzyk was discharged. Griffithexpressly denied that he had such, knowledge.Under, the circum-stances we shall accept the reason advanced by Griffith as the truereason for Janowzyk's discharge.We find that the allegations of the complaint in regard to Janowzykare not sustained.We shall therefore dismiss the complaint as tohim. SIMPLICITYPATTERN COMPANY, INCORPORATED297L.W. Butlerwas ohe' of the your newest cutters whom Griffithtransferred from the cutting to the drilling department early in De-cember 1936.On January 6, 1937, he was discharged.Butler was the last cutter to sign the paper which Janowzyk com-menced circulating among the cutters on December 3.He attendedthe meeting with Billingsley on December 5 and shortly thereafterattended another meeting of employees interested in organizing.Hecontends that although he was active in union affairs away from theplant, he did not discuss union matters while at the plant.Henevertheless contends that he was demoted from his job as a cutterto the job of carrying stock in the drilling department and thereafterdischarged on January 6, 1937, because he joined and assisted theU. A. W. A. and engaged in concerted activities with other of therespondent's employees for the purposes of collective bargaining andother mutual aid and protection.Butler testified that shortly after December 15 he noticed thatO'Shaughnessy appeared to be watching him closely and followinghim around as he delivered stock to the cutters.He called this factto the attention of some of the cutters, one of whom, Lauris Burge,corroborated Butler's testimony concerning the close surveillance ofO'Shaughnessy.On January 6, 1937, when Butler was discharged,O'Shaughnessy told him that he, Butler, had been talking too muchduring the previous week when O'Shaughnessy had been absent.Butler then asked Fuester, foreman of the drilling department,whether there was anything wrong with his work and Fuester repliedthat there was not, and added that if there had been anything wrongwith it, he, Fuester, would have told Butler.Griffith testified that after Butler was transferred back to the drill-ing department, he did not seem interested in his work; that shortlybefore January 6, he talked to O'Shaughnessy about Butler and thatO'Shaughnessy informed him that both he, O'Shaughnessy, andFuester had spoken to Butler about loitering, indifference, and talk-ing; that Griffith thereupon again observed him for 2 or 3 days, theninstructed O'Shaughnessy to dismiss him.Griffith contends that hewas ignorant of any union activities on the part of Butler or anyother employees prior to the time Butler was discharged.Butler's contention that his union activities were responsible forhis transfer from the cutting to the drilling department is withoutsupport in the record.His testimony that O'Shaughnessy followedhim around and watched him closely was not denied by O'Shaugh-nessy, and we accept it as true. Such activity, however, may haveresulted from Butler's conduct about which Griffith testified and isnot necessarily indicative of an intent to discriminate against Butler.We accept as true Griffith's explanation of his reasons for dischargingButler.{ 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the allegations of the complaint in regard to the de-motion and dischargeof Butler are not sustained.We shall there-fore dismissthe complaintas to him.IV. ALLEGED UNFAIR LABOR PRACTICES SUBSEQUENT TO FEBRUARY 24, 1937,.AND COMPROMISE SETTLEMENT OF CHARGESDuring January and February 1937, the International Printing,-Pressmen and Assistants' Union, affiliated with the American Federa-tion of. Labor, herein called the Pressmen's Union, organized theletter-press printers, the folding-machine operators, and the patterncutters, and on February 24, the respondent entered into a closed-shop contract with that union covering the above classes of employees.McHugh, an organizer for that union, while negotiating for the print-ers, folding-machine operators, and cutters, expressed to 'Griffith hissdesire to organize the entire plant, but was discouraged in that pur-pose by Griffith's statement that he did not believe an organizationof the entire plant "could possibly work out to advantage" due tothe fact that the respondent employed a large number of womenwho married early in life and quit their jobs.A number of the-women employees, however, were interested in organizing and begandiscussing the organization of a union of their own.Dorothy Burge, an employee in the reorder department, arranged'a meeting of some of the women employees with representatives ofthe Pressmen's Union at a hotel in Niles for February 18.As the-employees left the meeting, they observed the foreman and assistantforeman of the shipping department sitting in a window across the-street from the hotel where they could see the employees who at-tended the meeting.BessieMiner, an employee of the tracing de-partment, arranged for another meeting of the women employees ather home on February 24.At the suggestion of a representative ofthe Pressmen's Union who attended the meeting, she prepared a paper-designated by her as a "round robin," which provided sic e'for sig-natures within a circle, of employees interested in organizing.She-took the "round robin" with her to the plant on the following dayand commenced obtaining signatures thereon during the noon hour..A group of employees at her table who had been discussing and sign-ing the "round robin" dispersed after they noticed O'Shaughnessy-enter the room, apparently observing them.About this time other-employees had been grouping together during the noon hour anddiscussing the formation of a union.At quitting time on February 25 Dorothy Burge, Bessie Miner,,and 16 other employees were discharged.Between that date and SIMPLICITY PATTERN COMPANY, INCORPORATED299March 3, 20 more were discharged.The respondent gave them noreason for discharging them.Several of them approached Griffithand askedhim why theywere discharged.He told them that he had;given them no reason for hiring them and felt that he need givethem no reason for firing them.Practically all of the 38 employeesivho were discharged had either been active in attempting to organizeItunion, had associated with those who were active,or had been seenin discussion groups during the noon hour on February 25 andthereafter.Soon after the occurrence of these discharges a group of the womenemployees,and some of the men employees who were not eligible formembership in the Pressmen's Union, were organized by the U. A. W. A.On March 9, 1937, a committee of the U. A. W. A., consisting of oneMerrill, an organizer,and 5 employees,met with Ralph M. Roscher,the plant manager,to inquire about the cause of the 38 discharges andto request the reinstatement of the discharged employees.Roschertold the committee that the respondent had good reasons for discharg-ing each of the 38 employees, refused to reinstate them,and refused todiscuss the reasons for their discharges.He had before him a recordof the earnings of members of the committee and attempted to evadediscussing the discharges by talking to the individual members of thecommittee about their production records and comparing their earn-ings with the amount they might be earning elsewhere.On the sameday, after the committee meeting had dispersed,and on the followingday, Roscher again talked to the individual members of the committee,informed them that he "did not like a fellow like Merrill coming in andtrying to tell the Company how to run the plant,"told them that if theyjoined a union they would have two bosses instead of one and wouldonly be paying out money to someone, and forbade them to talk about aunion on the premises of the respondent either beforeworking hours orduring the noon hour.As a result of the respondent's refusal to reinstate the dischargedemployees or discuss its reasons for discharging them and its attemptsto discourage collective bargaining and the organization of a unionamong its women employees,employees in several departments at theplant engaged in a sit-down strike on March 15.They were ejectedfrom the plant on 'March 17 under a mandatory writ of injunctionissued by the Circuit Court of Berrien County, Michigan.On April 26, 1937, the U. A. W. A. filed charges with Frank M.Bowen,the Board'sRegional Director,alleging that the respondenthad bydivers statements and acts interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed them inSection 7 of the Act, that it had on March 9 and thereafter refused to 300--,DECISIONS OF. NATIONAL LABOR RELATIONS BOARDbargain. collectively with the U. A. W. A., and that it had .betweenFebruary 25 and on or about March 17 discharged and refused to rein-state about 139 employees because they had joined and assisted a labororganization and engaged in concerted activities for the purpose ofcollective bargaining and other mutual aid. Seventy or more of the 139employees had engaged in the sit-down strike.On the following day, April 27, Griffith and the respondent's counsel,W. N. Burns, after having been informed of the filing of these charges,conferred with Bowen, the Regional Director, with reference thereto.After a discussion by the parties, Bowen suggested that if the re-spondent would reinstate all the employees alleged to have been dis-criminatorily discharged on February 25 and thereafter, includingthose who had engaged in the sit-down strike, without making repara-tion to any of them for loss of wages, and would also resume negotia-tions with the U. A. W. A. for the adjustment of other proposals onbehalf of its members, Bowen would recommend to the U. A. W. A.that it withdraw the charges which had been filed.Griffith and Burnsagreed to this proposal.Bowen then outlined the proposed settlementtoHomer Martin, president of the International Union, U. A. W. A.,by telephone, and the latter also agreed to it.On April 29 the respondent met with L. R. Richardson, a U. A. W. A.organizer, and a committee of the U. A. W. A., which accepted theproposed settlement as above outlined and as set forth in a notice whichthe respondent had prepared and which it subsequently posted at theplant.Although the U. A. W. A. did not claim to represent a majorityof the employees within an appropriate unit, the respondent com-menced negotiations with it upon the provisions of a written proposalsubmitted by the U. A. W. A. covering wages, hours, and other condi-tions of employment.On April 30 the respondent mailed notices tothose employees who had been discharged and refused reinstatementon or subsequent to February 25, offering them reinstatement to theirformer positions. It thereafter reinstated all of such employees whodesired reinstatement. ' On May 6 representatives of the U. A. W. A.and the respondent again met and reached a tentative agreement con-cerning certain proposals relative to wages, hours, and other conditionsof employment.Representatives of the respondent, however, informedthe U. A. W. A. that they were not authorized to conclude an agree-ment without specific authorization from the president of the respond-ent in New York and agreed to consult with the president prior to May11, at which time another conference with the U. A. W. A. was ar-ranged.On May 11 representatives of the respondent announced tothe U. A. W. A. that the respondent would not enter into a writtenagreement with the U. A. W. A. but that it would promulgate to all itsemployees a statement of policy, a copy of which was submitted to the SIMPLICITY PATTERN COMPANY, .INCORPORATED301committee;., in which the:. respondent, recognized: and, agreed, sto meet,with the U. A. W. A., the Pressmen's Union, and the Independent asrepresentatives of their members only and in which it set forth itspolicy concerning certain terms and conditions of employment.Theterms and conditions of employment announced in the statement ofpolicy were substantially equivalent to the terms tentatively agreedupon on May 6.The U. A. W. A. thereupon refused to withdraw the charges whichit had filed, assigning as its reasons therefor that the respondent hadrefused to execute a written agreement with the U. A. W. A. and thatthe respondent had announced its intention to bargain with the Inde-pendent, which the U. A. W. A. claimed was a company-dominatedunion .9The Independent had apparently been organized at the plantbetween May 6 and May 11.We are of the opinion that the respondent has substantially com-plied with its agreement of April 27 with the U. A. W. A.10 It isapparent, from the record that both parties were in doubt as to theprobable outcome of the charges, or some of them, if they shouldproceed to a hearing.The proposed settlement, suggested by theRegional Director, was not patently unfair or unjust, and a compro-mise of such matters on terms such as those agreed upon should notbe discouraged.As we have heretofore stated in other cases," theBoard is not precluded by a settlement or compromise of unfairlabor practice charges from proceeding with a determination of suchcharges, even though the Regional Director or other agent of theBoard, as here, may have participated in and sanctioned the com-promise agreement.Nevertheless, effective- administration of theAct requires 'that the Board recognize and respect matters of ad-justment in which its agents have participated.We believe that inthe case before us the policies of the Act will best be effectuated bygiving effect to the compromise agreement made between the re-spondent and the U. A. W. A. and by refraining from a considera-tion of matters set forth in the charges filed by the U. A. W. A. onApril 26.We shall therefore dismiss the complaint in so far as itrelates to matters covered by. those charges.9 The respondent and counsel for the Board stipulated at the hearing that the factsrelative to the proposed settlement and subsequent negotiations with the U.A.W. A. aresubstantially as set forth above.10By this statement we do not find that the respondent has bargained collectively withinby the compromise agreement.No charge that the respondent has failed to bargain collec-tively within the meaning of the Act is before us for consideration.1Matter of Shenandoah-Dives Mining CompanyandInternational Unionof Mine, Hill ofSmelterWorkers, Local No. 26,11N. L. R. B. 885; andMatter of Godchaux Sugars,lie.andSugar Mill Workers'Union,Locals No. 21177 and No. 2188, affiliated with theAmerica Federation of Labor,12 N. L. R. B. 568. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.ALLEGED DOMINATION OF AND INTERFERENCE WITH FORMATION ANDADMINISTRATION OF THE INDEPENDENTBased upon charges filed subsequent to April 26, the complaintalleges that the respondent on and subsequent to May 10, 1937, domi-nated and interfered with the formation and administration of theIndependent and contributed support to it.No evidence was intro-duced in support of these charges.At the hearing the U. A. W. A.,the Independent, the respondent, and counsel for the Board enteredinto a stipulation wherein they agreed that an election by secretballot should be conducted by the Board's Regional Director, or anagent designated by him, within 20 days among certain employeesagreed upon as constituting a unit appropriate for the purposes ofcollective bargaining, to determine whether such employees desireto be represented by the U. A. W. A. or by the Independent. Itwas further stipulated that the respondent, within 3 days from thedate set for the election, would post throughout its plant a noticerelative to refraining from the commission of unfair labor practices.We deem it unnecessary to set forth the provisions of this noticeinasmuch as the parties further stipulated that nothing in the stipula-tion should be considered as evidence that the respondent had domi-nated, controlled, influenced, or interfered with the formation oradministration of the Independent or had engaged in any otherunfair labor practices.Under the circumstances, we can make no finding relative towhether or not the respondent dominated or interfered with theformation or administration of the Independent or contributed sup-port to it.We shall dismiss the complaint in so far as it allegesthat the respondent has engaged in such unfair labor practice.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.The operations and business of the respondent, Simplicity Pat-tern Company, Inc., constitute a continuous flow of trade, traffic,and commerce among the several States, and between the States andforeign countries, within the meaning of Section 2 (6) of the Act.2.Local 92, International Union, United Automobile Workers ofAmerica, and Independent Association of Pattern Makers, Inc., arelabor organizations, within the meaning of Section 2 (5) of the Act.3.The respondent, by discharging Harry Janowzyk and L. W.Butler, has not discriminated in regard to their hire or tenure ofemployment or any term or condition of their employment, withinthe meaning of Section 8 (3) of the Act. SIMPLICITY PATTERN COMPANY, INCORPORATEDORDER303Upon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe complaint, as amended, be, and it hereby is, dismissed.MR. WILLIAM M. LEISERSONtookno partintheconsiderationofthe above Decision and Order.